 
SUPPLEMENT TO LEASE AGREEMENT-LE0604
 
THIS SUPPLEMENT TO LEASE AGREEMENT is made and effective as of January 1st,
2007, by and between Shanghai Ding Hong Electronic Co., Ltd. (“Landlord”) and
Shanghai Kai Hong Electronic Co., Ltd. (“Tenant”).
 
RECITALS
 
A. Pursuant to a Lease Agreement (the “Lease”) dated as of January 31, 2001,
Landlord has leased to Tenant certain premises located at No. 999 Xinqiao Town,
Songjiang District, Shanghai, China (the “Premises”).
 
B. Landlord and Tenant each desires to amend the Lease to provide for the safe
and lawful disposal of all waste and scraps resulting from Tenant’s business
conducted on the Premises, all on the terms and conditions contained in this
Supplement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Supplement, the parties agree as follows:
 
1. Disposal of Waste and Scraps.
 
(a) Landlord shall collect, store, safeguard, transport and dispose of, in a
safe and lawful manner, all waste and scraps, whether or not hazardous, of every
kind and description, which result from or are produced by or arise in
connection with Tenant’s business operations conducted on the Premises,
including, but not limited to, those types of waste and scraps set forth on
Exhibit A hereto, as the same may be amended from time to time by Tenant upon
written notice to Landlord.
 
(b) Landlord shall have the right to retain such persons (collectively,
the ”Agents” and individually, an “Agent”) as it may select to assist it in
rendering its services under this Supplement; provided, however, that each such
person shall be engaged in the rendering of such services as its principal
business; provided, further, that the selection of each Agent shall be subject
to Tenant’s approval, which approval shall not be unreasonably withheld.
Landlord shall cause each Agent to deliver to Tenant a writing agreeing to be
bound by the provisions of this Supplement. Notwithstanding anything to the
contrary in this Supplement, Landlord shall remain responsible for the rendering
of services by the Agents in accordance with the terms of this Supplement.
Landlord shall provide to Tenant a copy of each agreement with an Agent
regarding the rendering of services in accordance with this Supplement.
 
(c) Landlord shall hold and maintain, and shall cause each Agent to hold and
maintain, during the Term (as defined below) all governmental permits, licenses
or approvals required to legally perform its duties under this Supplement and to
comply with all laws, rules and regulations of all governmental authorities
relating to the performance of its duties under this Supplement.
 
2. Books and Records.
 
(a) Landlord shall establish and maintain, and shall cause each Agent to
establish and maintain, during the Term complete and accurate records relating
to the services rendered by it under this Supplement.
 
(b) During the Term, and for five (5) years thereafter, Tenant and its
representatives, accountants and attorneys shall have the right, during normal
business hours, on twenty-four (24) hours prior written notice, to inspect, copy
and make extracts from all such records, at the offices of Landlord set forth in
Section 5(e), in order to verify compliance by Landlord and the Agents of their
obligations under this Supplement.
 
(c) During the Term, Tenant shall have the right, at any time and without
notice, to enter into and to inspect the premises of Landlord or any Agent in
order to verify compliance by Landlord and the Agents of their obligations under
this Supplement.
 
-1-

--------------------------------------------------------------------------------


3. Term and Termination.
 
(a) Unless sooner terminated as provided below, the term (the "Term") of the
Landlord’s rights and duties under Section 1 shall commence on the date hereof
and end on December 31, 2007 and shall be renewed automatically thereafter for
successive one (1) year terms unless written notice of termination is given by
either party to the other not less than thirty (30) days before the end of the
initial term or any subsequent one (1) year renewal term. Notwithstanding
anything to the contrary in this Section 3(a), the Term shall end no later than
June 28, 2009.
 
(b) The Term shall terminate prior to the expiration of its stated term at the
option of either party, if the other party shall fail to perform in any material
respect any material obligation to be performed by it under this Supplement and
such failure is not cured within ten (10) days after written notice of such
failure is given by the terminating party to the defaulting party.
 
4. Fees.
 
(a) Tenant shall pay to Landlord a management fee equal to two percent (2%) of
any amounts actually paid to Agents or received from by Landlord in connection
with the disposal of waste and scraps under this Supplement.
 
(b) Tenant shall reimburse Landlord for all fees actually paid by Landlord to
Agents in connection with the disposal of waste and scraps under this
Supplement, less any amounts received by Landlord in connection therewith with
the disposal thereof; provided, however, that such fees shall not exceed the
amounts set forth on Exhibit A hereto without Tenant’s written consent. Landlord
and Tenant shall review such fees in light of the market prices for such
services on a quarterly basis; provided, however, that neither party shall be
required to agree to an increase or decrease in the amount of such fees.
 
(c) Tenant shall pay all amounts due under this Section 4 within thirty (30)
days after receipt of a written invoice therefore, together with such
information (including invoices of the Agents) as Tenant reasonably requires to
verify the amount due.
 
5. Miscellaneous.
 
(a) Landlord acknowledges that (i) it will obtain knowledge of confidential
information of Tenant during the Term, including, but not limited to, designs
and other data and information of a proprietary nature which is not generally
known to the public ("Confidential Information"), and that (ii) maintenance of
the proprietary character of the Confidential Information is important to Tenant
and its business operations. Landlord shall keep secret all Confidential
Information, shall not use Confidential Information for any purpose other than
as expressly authorized hereunder and shall not disclose Confidential
Information to anyone except to the extent required in performing services
hereunder or the Confidential Information becomes publicly available through no
fault of Landlord.
 
-2-

--------------------------------------------------------------------------------


(b) Landlord shall indemnify Tenant and hold it harmless against and in respect
of any and all payments, damages, demands, claims, losses, expenses, costs,
obligations and liabilities (including, but not limited to, reasonable
attorneys' fees and costs) which arise or result from or are related to any
breach or failure by Landlord or any Agent to perform any of its obligations
hereunder. Landlord shall reimburse Tenant on demand for any payment made or
loss suffered by it at any time after the date hereof, based upon the judgment
of any court of competent jurisdiction or pursuant to a bona fide compromise or
settlement (which shall be approved by Landlord, which approval shall not be
unreasonably withheld) of claims, demands or actions in respect of any damages
to which the foregoing indemnity relates. Consummation of the transactions
contemplated hereby shall not be deemed or construed to be a waiver of any right
or remedy of the indemnified party nor shall this section or any other provision
of this Supplement be deemed or construed to be a waiver of any ground of
defense by the indemnified party.
 
(c) Tenant shall promptly notify Landlord of the existence of any claim, demand
or other matter involving liabilities to third parties to which Landlord’s
indemnification obligations would apply and shall give Landlord a reasonable
opportunity to defend the same at its own expense and with counsel of its own
selection (who shall be approved by Tenant, which approval shall not be
unreasonably withheld); provided, however, that Tenant at all times also shall
have the right to fully participate in the defense at its own expense. If
Landlord within a reasonable time after such notice fails to defend such claim,
or fails to pursue such defense vigorously once commenced, Tenant shall have the
right, but not the obligation, to undertake the defense of, and to compromise or
settle (exercising reasonable business judgment), the claim or other matter on
behalf, for the account and at the risk and expense of Landlord. Except as
provided in the preceding sentence, Tenant shall not compromise or settle the
claim or other matter without the prior written consent of Landlord in each
instance. If the claim is one that cannot by its nature be defended solely by
Landlord, Tenant shall make available all information and assistance that
Landlord reasonably may request; provided, however, that any associated expenses
shall be paid by Landlord.
 
(d) This Supplement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof, and supersedes all prior agreements,
under-standings, negotiations and discussions, whether oral or written, relating
to the subject matter of this Supplement. No supplement, modification, waiver or
termination of this Supplement shall be valid unless executed by the party to be
bound thereby.
 
(e) Any notice or other communication required or permitted hereunder shall be
in writing and shall be deemed to have been given (i) if personally delivered,
when so delivered to the party to whom it is directed at the address set forth
on the signature page hereof or (ii) if given by telecopier, when such notice or
other communication is transmitted to the telecopier number specified on the
signature page hereof and the appropriate answer back or telephonic confirmation
is received. Either party may change its address hereunder by giving written
notice thereof to the other party.
 
(f) The rights and duties of each party under this Supplement are personal, and
neither party shall assign or otherwise transfer any of its rights or delegate
any of its duties hereunder (whether voluntarily or involuntarily) without the
prior written consent of the other party in each instance. Subject to the
foregoing, all of the terms, provi-sions and obligations of this Supplement
shall inure to the benefit of and shall be binding upon the parties hereto and
their respec-tive permitted successors and assigns.
 
(g) Any controversy arising out of or relating to this Supplement or the
transactions contemplated hereby shall be referred to arbitration before the
strictly in accordance with the terms of this Supplement. The board of
arbitrators shall convene at a place mutually acceptable to the parties in. The
parties hereto agree to accept the decision of the board of arbitrators, and
judgment upon any award rendered here-under may be entered in any court having
jurisdiction thereof. Neither party shall institute a proceeding hereunder until
that party has furnished to the other party at least thirty (30) days prior
written notice of its intent to do so.
 
(h) Each party hereby acknowledges and agrees that it would be difficult to
fully compensate the other party for damages resulting from the breach or
threatened breach of any provision of this Supplement and, accordingly, that
each party shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
to enforce such provisions without the necessity of proving actual damages or
being required to post any bond or undertaking in connection with any such
action. This provision with respect to injunctive relief shall not diminish,
however, the right of either party to any other relief or to claim and recover
damages.
 
-3-

--------------------------------------------------------------------------------


(i) No failure to exercise, and no delay in exercising, any right, power or
remedy hereunder shall impair any right, power or remedy which any party may
have, nor shall any such delay be construed as a waiver of any such rights,
powers or remedies or an acquiescence in any breach or default under this
Supplement. The rights and remedies herein specified are cumulative and not
exhaustive of any rights or remedies that any party would have. No waiver of any
of the provisions of this Supplement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
(j) Landlord shall maintain at its sole expense policies of insurance in forms
and with coverages that are customary for persons and entities participating in
the collection, storage, safeguarding, transport and disposal of waste and
scraps, but in no less an amount as may be necessary to hold Tenant harmless
from any failure by Landlord or any Agent to fulfill its obligations under this
Supplement. Landlord shall provide Tenant with a certificate of insurance or
other written evidence of the coverage described herein as of the commencement
of the Term and as of the annual renewal of such insurance policies. The
policies shall provide that insurance coverage may not be canceled or be subject
to a reduction of coverage or other material modification unless at least
thirty (30) days' prior written notice is given to Tenant by the insurance
carrier.
 
(k) Each party shall be responsible to ensure that the level of noise resulting
from its activities under this Supplement complies with all applicable
governmental laws, rules or regulations.
 
 
 


 


 


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed as of the date and year first set forth below.
 
TENANT:
SHANGHAI KAI HONG ELECTRONIC CO., LTD.
 
 
 
By _________________________________________
No. 999 Xinqiao Town
Songjiang District
Shanghai, China
   
LANDLORD:
SHANGHAI DING HONG ELECTRONIC CO., LTD.
 
 
By _________________________________________
No. 999 Xinqiao Town
Songjiang District
Shanghai, China



 
-4-

--------------------------------------------------------------------------------


 
Exhibit A: Price for Disposal of Scraps
 
SKE Income
No.
Scraps
Unit Price
Company
1
Carton
RMB0.80/kg
Shanghai Golden Material Recycle & Utilize Co., Ltd
2
Lead Frame
RMB17.00/kg
3
Carrier/Tape
RMB0.10/kg
4
SUS316 steel
RMB10.50/kg
5
Scrapped semi finished goods and finished goods
RMB40.00/kg
6
Scrap
-blue tape
-epoxy solder
-capillary
-saw blade cut
-saw blade arm
RMB90.00/kg
RMB150.00/kg
RMB12.00/kg
RMB10.00/kg
RMB2.00/kg
Shaoxin Hua Ting Mental Products Co., Ltd.
SKE
Expenses
7
Compound
RMB1.60/kg
Shanghai Hong Teng Environmental Engineering Co., Ltd.
8
Waste Oil
RMB0.80/kg
9
Garbage
RMB7,500/month
Shanghai Jing Li Recycle and Transportation Service Co., Ltd
10
Organic solvent (HW06)
RMB1,200/ton
Shanghai Lu Zou Environmental Engineering Co., Ltd.
11
Plating waste (HW17)
RMB 450/ton



Party A: Shanghai Ding Hong Electronic Co., Ltd
 
Authorized Signature:
 
_______________________
Dated:
 
At the place of:
Party B: Shanghai Kai Hong Electronic Co., Ltd
 
Authorized Signature:
 
_______________________
Dated:
 
At the place of:

 
-5-

--------------------------------------------------------------------------------


 
Exhibit B: Schedule of Contracts and Qualification Certificates
1.
Schedule of contracts to be supplied

No.
Parties to the Contracts
1
· Shanghai Golden Material Recycle & Utilize Co., Ltd; and
· Shanghai Ding Hong Electronic Co., Ltd.
2
· Shanghai Hong Teng Environmental Engineering Co., Ltd; and
· Shanghai Ding Hong Electronic Co., Ltd.
3
· Shaoxin Hua Ting Mental Products Co., Ltd.
· Shanghai Ding Hong Electronic Co., Ltd.
4
· Shanghai Lu Zou Environmental Engineering Co., Ltd.
· Shanghai Ding Hong Electronic Co., Ltd.
5
· Shanghai Jing Li Recycle and Transportation Service Co., Ltd; and
· Shanghai Ding Hong Electronic Co., Ltd.



2.
Schedule of qualification certificates to be supplied

No.
Company
Certificate
1
Shanghai Golden Material Recycle & Utilize Co., Ltd.
Business License
2
Shanghai Hong Teng Environmental Engineering Co., Ltd.
Business License
3
Shaoxin Hua Ting Mental Products Co., Ltd.
Business License
4
Shanghai Lu Zou Environmental Engineering Co., Ltd.
Business License
5
Shanghai Jing Li Recycle and Transportation Service Co., Ltd.
Business License

 
Party A: Shanghai Ding Hong Electronic Co., Ltd
 
Authorized Signature:
 
_______________________
Dated:
At the place of:
Party B: Shanghai Kai Hong Electronic Co., Ltd
 
Authorized Signature:
 
_______________________
Dated:
At the place of:

 
-6-

--------------------------------------------------------------------------------


 